                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 ROSA HURT,

               Plaintiff,                               CIVIL ACTION NO.: 4:19-cv-205

        v.

 LAURA YVONNE EGGERS, and USAA
 CASUALTY INSURANCE COMPANY,

               Defendants.


                                         ORDER

       Presently before the Court is the Plaintiff’s Notice of Voluntary Dismissal of Defendant

USAA Casualty Insurance Company.           (Doc. 8.)    Pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i), the Court hereby DISMISSES all claims against Defendant USAA

Casualty Insurance Company WITHOUT PREJUDICE.                 The Clerk shall TERMINATE

Defendant USAA Casualty Insurance Company as a Defendant on the docket of this case.

Plaintiff’s claims against Defendant Laura Yvonne Eggers remain pending.

       SO ORDERED, this 20th day of November, 2019.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
